                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


KPK Technologies, Inc., and
Muralikrishna Killi,

       Plaintiffs,

v.                                           Case No. 19-10342

Kenneth T. Cuccinelli, II,1 Acting
Director of United States Citizenship        Sean F. Cox
and Immigration Services                     United States District Court Judge

      Defendant.
______________________________/

     OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR SUMMARY
                            JUDGMENT

       An H-1B visa allows a non-immigrant to be admitted into the United States to perform

services in a specialty occupation. Plaintiff KPK Technologies, Inc., an information technology

company that provides professionals to a staffing agency, filed a petition for an H-1B visa for its

employee, Plaintiff Muralikrishna Killi. On December 27, 2018, the United States Citizenship and

Immigration Services (“USCIS”) denied the petition, concluding that Plaintiffs had failed to

establish that Killi would be working in a specialty occupation at his end-client placement.

       On February 4, 2019, KPK and Killi filed this action for judicial review of the USCIS’s

decision. Because this case is governed by the Administrative Procedure Act (“APA”), the parties

agreed to an expedited, four-brief schedule. Plaintiffs filed a motion for summary judgment, the


       1
       Kenneth T. Cuccinelli, II, became the acting director of the United States Citizenship
and Immigration Services on June 10, 2019, replacing Lee Francis Cissna, the originally named
defendant. See Fed. R. Civ. P 25(d)

                                                1
disposition of which will decide this case as a matter of law. The Court heard oral arguments on this

motion on August 30, 2019.

       For the reasons below, the Court will deny Plaintiffs’ motion for summary judgment. As the

parties confirmed at the August 30th hearing, the Court’s disposition of this motion resolves this

case. Accordingly, the Court will enter judgment in favor of the Defendant.

                                         BACKGROUND

       KPK is an information technology company “providing computer-related services.” (ECF

No. 9, PageID 779). In 2018, KPK contracted with a professional staffing firm, KFORCE, to supply

information-technology personnel to KFORCE’s customers. (ECF No. 10, PageID 810). KPK and

KFORCE agreed that Killi—a KPK employee—would perform software development services for

PeaceHealth—a KFORCE client. (ECF No. 8-2, PageID 700). PeaceHealth is a not-for-profit

healthcare system headquartered in the State of Washington.

       On May 3, 2018, KPK filed a petition for a H-1B visa on Killi’s behalf. (ECF No. 8, PageID

462-590). The petition included the following materials: a cover letter from KPK with a description

of the roles and responsibilities of the offered position, a completed labor condition application,

copies of Killi’s Indian passport and then-operative American visa, a copy of the subcontractor

agreement between KPK and KFORCE, Killi’s employment agreement with KPK, documentation

regarding Killi’s previous employment and education, and documentation regarding KPK’s business

practices and regulatory compliance.

       On September 7, 2018, KPK requested that the USCIS upgrade Killi’s petition to “premium

processing.” (ECF No. 8-2, PageID 561). KPK submitted the following materials with this request:

a cover letter from KFORCE describing Killi’s placement at PeaceHealth and his general


                                                 2
employment responsibilities, a copy of Killi’s Peacehealth-issued ID badge, Killi’s wage history,

and Killi’s timesheets.

       On September 21, 2018, the USCIS issued a “request for evidence.” (ECF No. 8-2, PageID

591-606). USCIS asked KPK to provide additional evidence on Killi’s worksite, the employer-

employee relationship between KPK and Killi, and KPK’s right to control Killi.

       USCIS also asked KPK to provide evidence that Killi’s position qualified as a specialty

occupation “based on the work requirements imposed by the end-client who uses [Killi’s] services.”

(ECF No. 8-2, PageID 595) (citing Defensor v. Meissner, 201 F.3d 384, 387 (5th Cir. 2000)). USCIS

provided a non-exhaustive list of evidence that it would accept to meet this requirement. (ECF No.

8-2, PageID 595-596).

       On December 14, 2018, KPK provided information in response to the USCIS’s request,

including a letter from KPK (with business records related to Killi’s duties and performance), a

redacted client-services agreement between KFORCE and PeaceHealth, a letter from KFORCE

confirming Killi’s placement at PeaceHealth, government and private sector postings describing

software development as a specialty occupation, and additional evidence regarding Killi’s

qualifications.

       KPK also provided a letter from PeaceHealth, dated October 26, 2018. The letter stated

       Mr. Killi is a competent IT professional with knowledge and skills required for the
       assigned project. For this purpose, KPK promised, warranted and confirmed that
       such Software Developer has at least [a] Bachelor’s degree in Computer Science,
       Engineering or a closely related specialty field with at least four years related
       experience, and that Mr. Killi has the necessary training and up-to-date technological
       theoretical skills to perform the complicated job functions for this specialty
       occupation.

(ECF No. 8-2, PageID 683). The PeaceHealth letter also stated that, “[s]ome of the tasks that Mr.


                                                 3
Killi will perform as part of this project are:”

       •       Analyze business requirements from the business users and perform technical
               evaluation for implementing changes in the Lawson/Infor environment.

       •       Work on IPA (Infor Process Automation) flows using IPD (Infor Process Designer)
               tool that is provided by Infor systems.

       •       Build a new IPA (Infor Process Automation) flows that will be promoted to
               production to meet the business requirements. Modify existing IPA (infor Process
               Automation) flows to enhance the existing process and/or fix issues in the current
               process.

       •       Contribute to team effort by accomplishing related results as needed.

       •       Coordinate with team members to implement/migrate changes to QA environment
               and Production environment.

       •       Build and maintain custom Lawson programs to hold the mapping and looup data &
               develop HTML form that collects input data and invoke Lawson forms to set up
               activities Work on Infor cloud suit project changes as and when required.

(ECF No. 8-2, PageID 683-684).

       On December 28, 2018, the USCIS denied Killi’s petition for an H-1B visa. (ECF No. 8-2,

PageID 450-455). The USCIS concluded “[t]he record, as presently constituted, is insufficient to

establish that the position offered to the beneficiary qualifies as a specialty occupation and that the

beneficiary will perform services in a specialty occupation for the requested period of intended

employment.” (ECF No. 8-2, PageID 454).

       As to the PeaceHealth letter, the USCIS found:

       This letter generally describes the beneficiary’s proposed duties. The letter does not
       describe the beneficiary’s duties in detail so that USCIS can determine whether the
       beneficiary will engage in services in a specialty occupation at the end-client
       location. Further, the letter states “Terms. While this is a long-term project,
       PeaceHealth reserves the right to terminate the staffing relationship with KPK or its
       vendor.” The letter does not list any specific dates for the beneficiary services and
       is not accompanied by any contract between PeaceHealth and KFORCE (or your
       organization) that specifies any dates for the beneficiary’s services. Thus the end-

                                                   4
       client letter you submitted and redacted contract does not demonstrate that the
       beneficiary will engage in services in a specialty occupation at the third-party
       location for the requested validity period from May 7, 2018 to February 12, 2020.

(ECF No. 8-2, PageID 454)

       The USCIS indicated that the lack of evidence as to Killi’s specific duties at PeaceHealth

was fatal to Killi’s application:

       The present record does not demonstrate the specific duties the beneficiary would
       perform under contract for your clients. The court in Defensor v. Meissner, 201 F.3d
       384 (5th Cir. 2000) held that for purposes of determining whether a proffered
       position is a specialty occupation, a petitioner acting in a similar manner as your
       organization is merely a “token employer,” while the entity for which the services
       are to be performed is the “more relevant employer.” The Defensor court recognized
       that evidence of the client companies’ job requirements is critical where the work to
       be performed is for an entity other than your organization. Accordingly, the court
       held that the legacy Immigration and Naturalization Service (now USCIS) had
       reasonably interpreted the INA and regulations to require that a petition produce
       evidence that the proffered position qualifies as a specialty occupation on the basis
       of the requirements imposed by the entities using the beneficiary’s services.

(ECF No. 8-2, PageID 454).

       On February 4, 2019, KPK and Killi filed this lawsuit, challenging the USCIS’s denial of

Killi’s H-1B visa petition. Because this action is for judicial review of an administrative decision,

the parties agreed to a four-brief schedule that would decide this case as a matter of law. On May

20, 2019, Plaintiffs filed their motion for summary judgment, arguing that the USCIS’s

determination that Plaintiffs had failed to demonstrate that Killi would work in a specialty

occupation at Peacehealth was arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with the law.2 The USCIS filed a response, which contained two arguments: (1) that


       2
      Plaintiffs’ motion also addressed the denial of an H-1B visa for then-Plaintiff Praveen
Kumar Bondala Nageswararao. On June 6, 2019, the Court entered a stipulated order remanding
Nageswararao’s case to the USCIS for further proceedings. (ECF No. 10). Thus, the denial of
Nageswararao’s visa application is no longer at issue in this case.

                                                 5
Plaintiffs’ application failed to demonstrate an employer-employee relationship between KPK and

Killi, and (2) that Plaintiffs’ application failed to establish that he would be employed in a specialty

occupation at PeaceHealth. Plaintiffs filed a reply, which pointed out that failure to establish an

employee-employer relationship was not a basis for the visa denial. Defendants filed a sur-reply,

acknowledging the error, and agreeing that the sole ground for denial was that Plaintiffs had failed

to show that Killi would be employed in a specialty occupation.

                                             ANALYSIS

I.     Standard of Review

       When a federal court is reviewing a final agency action, the usual rules and standards

governing summary judgment do not apply. See Alexander v. Merit Sys. Prot. Bd., 165 F.3d 474,

480-81 (6th Cir. 1999); see also Altimetrik Corp. v. Cissna, 2018 WL 6604258 at *2 (E.D. Mich.

Dec. 17, 2018). Summary judgment simply “‘serves as the mechanism for deciding, as a matter of

law, whether an agency action is supported by the administrative record and is otherwise consistent

with the APA standard of review.’” Singh v. Johnson, 2016 WL 3476701, at *7 (E.D. Mich. June

27, 2016) (quoting Resolute Forest Prods., Inc. v. U.S. Dep't of Agric., 187 F.Supp.3d 100, 106

(D.D.C. 2016)).

       Under the APA, a federal court may “hold unlawful and set aside agency action, findings,

and conclusions found to be arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(A); see also Simms v. Nat'l Highway Traffic Safety Admin.,

45 F.3d 999, 1003 (6th Cir. 1995). In reviewing agency action under this narrow standard, the

reviewing court may not substitute its judgment for that of the agency even if the court disagrees

with the agency’s decision. Marsh v. Oregon Nat. Res. Council, 490 U.S. 360, 378 (1989).


                                                   6
       The reviewing court must base its review on the administrative record and may not consider

any new evidence. Alexander, 165 F.3d at 481. The agency action may be reversed only if “the

agency has relied on factors which Congress has not intended it to consider, entirely failed to

consider an important aspect of the problem, offered an explanation for its decision that runs counter

to the evidence before the agency, or is so implausible that it could not be ascribed to a difference

in view of the product of agency expertise.” Motor Vehicle Mfrs. Ass'n of the U.S., Inc. v. State Farm

Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

       An agency’s factual findings are reviewed under the substantial evidence standard. See

Steeltech, Ltd. v. U.S. Envtl. Prot. Agency, 273 F.3d 652, 657 (6th Cir. 2001). Under this standard,

review of an agency’s “factual determinations is limited to determining whether those

determinations are supported by substantial evidence on the record as a whole -- not whether there

was substantial evidence in the record for a result other than that arrived at by the [agency].” Id. In

the immigration context, a particular agency finding “can be reversed only if a reasonable factfinder

would have to reach another conclusion[;]” in other words, this Court can reverse the USCIS’s

decision only “if the evidence compels a conclusion other than the one the agency reached.” Smith

v. Chater, 99 F.3d 780, 782 n.3 (6th Cir. 1996) (citing Immigration and Naturalization Serv. v.

Elias-Zacarias, 502 U.S. 478, 481(1992)).

II.    Applicable Law and Regulations

       The H-1B employment visa permits a non-immigrant to be admitted into the United States

“to perform services ... in a specialty occupation described in section [1184(i)(1)].” 8 U.S.C. §

1101(a)(15)(H)(i)(b). In order to qualify for an H-1B visa, “the petitioning employer and the alien

beneficiary must satisfy a two-prong test: (1) the position that the alien seeks to occupy must qualify


                                                  7
as a specialty occupation; and (2) the alien must herself be qualified to perform services in said

occupation.” EG Enters. v. Dep't of Homeland Sec., 467 F.Supp.2d 728, 734 (E.D. Mich. 2006)

(internal quotations omitted). The burden of proof is on the employer and the non-immigrant to

prove both prongs of the test. Id. at 734 (citing 8 U.S.C. § 1361). The parties do not dispute that Killi

is qualified to provide services as a software developer.

        A “specialty occupation” is one requiring “(A) theoretical and practical application of a body

of highly specialized knowledge, and (B) attainment of a bachelor’s or higher degree in the specific

specialty (or its equivalent) as a minimum for entry into the occupation in the United States.” 8

U.S.C. § 1184(i)(1). The Code of Federal Regulations further states that a

        specialty occupation means an occupation which requires theoretical and practical
        application of a body of highly specialized knowledge in fields of human endeavor
        including, but not limited to, architecture, engineering, mathematics, physical
        sciences, social sciences, medicine and health, education, business specialties,
        accounting, law, theology, and the arts, and which requires the attainment of a
        bachelor’s degree or higher in a specific specialty, or its equivalent, as a minimum
        for entry into the occupation in the United States.

8 C.F.R. § 214.2(h)(4)(ii). Because this list is non-exhaustive, the USCIS has set forth four criteria,

one of which a position must satisfy to qualify as a “specialty occupation:”

        (1) A baccalaureate or higher degree or its equivalent is normally the minimum
        requirement for entry into the particular position; (2) The degree requirement is
        common to the industry in parallel positions among similar organizations or, in the
        alternative, an employer may show that its particular position is so complex or
        unique that it can be performed only by an individual with a degree; (3) The
        employer normally requires a degree or its equivalent for the position; or (4) The
        nature of the specific duties are so specialized and complex that knowledge required
        to perform the duties is usually associated with the attainment of a baccalaureate or
        higher degree.

8 C.F.R. § 214.2(h)(4)(iii)(A).

III.    The Parties’ Positions


                                                   8
       Plaintiffs argue that they have proven that Killi’s job as a software developer meets all four

criteria outlined in 8 C.F.R. § 214.2(h)(4)(iii)(A). First, the Department of Labor’s Occupational

Outlook Handbook—a resource oft-cited by the USCIS, see Royal Siam Corp. v. Chertoff, 484 F.3d

139, 146 (1st Cir. 2007)—indicates that software developers are normally required to possesses at

least a bachelor’s degree. Second, the requirement of at least a bachelor’s degree is common to the

industry, as evidenced by the online job postings and recruiting materials that Plaintiffs submitted.

Third, KPK requires its software developers to have at least a bachelor’s degree, as evidenced by

its own employment records and job postings. Fourth, the nature of Killi’s duties are specialized and

complex because he is “applying his IT skills to serve [PeaceHealth’s] unique and distinctive

requirements.” (ECF No. 9, PageID 794).

       Plaintiffs also argue that the USCIS misapplied Defensor. While conceding that “the mere

assertion of educational requirement by the petitioner-staffing agency is not enough,” Plaintiffs

argue that Defensor is distinguishable from this case because it dealt with the position of “regular

nurse, which may or may not require a bachelor degree.” (ECF No. 9, PageID 795). Here, Plaintiffs

argue, the position is “a bona fide specialty occupation by its own nature regardless of whether it

was filled by KPK Technologies or [PeaceHealth].” Id. Moreover, Plaintiffs argue that, even if

Defensor is applicable, USCIS “ignored or overlooked” the letter from PeaceHealth, which “clearly

confirmed that the position is a professional one requiring at least a [bachelor’s] degree in [a]

computer field.” Id.

       In response, the USCIS argues that it could not apply the four-prong specialty occupation

analysis under 8 C.F.R. § 214.2(h)(4)(iii)(A) because there was a “lack of detailed evidence of what

Mr. Killi would actually be doing for PeaceHealth, including the criteria for his job.” (ECF No. 11,


                                                 9
PageID 828). The USCIS summarizes its position like this: “It is not enough to just call the position

a software developer position; the petitioner must show that the work constitutes software

development. If the duties submitted through evidence, for example, were less complex than

software development, USCIS has, in other cases, found that duties themselves are not sufficient to

prove the position that the petition is based on.” (ECF No. 11, PageID 829).

IV.    Application

       This case is close. The USCIS is correct that it can require KPK to “adduce evidence that

the entit[y] actually employing [Killi’s] services required [Killi] to have [a] degree.” Defensor, 201

F.3d at 388. And, although some aspects of the administrative record support Plaintiffs’ contention

that Killi is employed in a specialty occupation, the Court can reverse the USCIS’s decision only

if the evidence compels a different conclusion. Smith, 99 F.3d at 782 n.3.

       That high standard has not been met here. The October 26, 2018 letter—the only piece of

evidence from the end-client PeaceHealth that sheds light on its requirements and the duties that

it requires Killi to perform—does not clearly meet the USCIS’s criteria. It does not explicitly state

that PeaceHealth requires Killi to have a bachelor’s degree. Instead, it states that Killi has “the

knowledge and skills required for the assigned project” and that, “for this purpose,” KPK “promised,

warranted and confirmed that such Software Developer has at least a Bachelor’s degree in Computer

Science, Engineering or a closely related specialty field.” (ECF No. 8-2, PageID 684). The USCIS

could reasonably read this section of the letter as PeaceHealth stating that a bachelor’s degree was

a sufficient, but not necessary, condition of Killi’s employment as a software developer. Moreover,

the job duties listed by PeaceHealth are vague enough that the USCIS could reasonably conclude

that Plaintiffs had not satisfied their burden to show that Killi would actually be performing software


                                                  10
development tasks at PeaceHealth. Moreover, as the USCIS notes, the PeaceHealth letter is silent

as to whether Killi would be employed during the entire term of the requested visa; in fact, the letter

expressly asserted PeaceHealth’s “right to terminate the staffing relationship with KPK or its

vendors,” and thereby terminate Killi’s relationship with the hospital. Thus, the USCIS’s

determination that Plainitffs had failed to demonstrate that Killi would be employed in a speciality

occupation for the entirety of the requested time period was supported by substantial evidence, and

cannot be fairly described as “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(A).

                                          CONCLUSION

       In reviewing agency action under the APA, the Court may not substitute its judgment for that

of the agency, even if the Court disagrees with the agency’s decision. Marsh 490 U.S. at 378. The

Court concludes that the USCIS’s decision does not meet the standard for reversal under the APA.

Accordingly, the Court DENIES the Plaintiffs’ motion for summary judgment and will enter

judgment in favor of the Defendant.

IT IS SO ORDERED.

                                               s/Sean F. Cox
                                               Sean F. Cox
                                               United States District Judge

Dated: September 16, 2019




                                                  11
